Citation Nr: 0625119	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  02-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for service-connected 
hypertension, currently rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the evaluation for 
hypertension from 10 to 20 percent disabling.

The Board previously remanded this issue for further 
development in April 2004.  

Additionally, the Board notes the veteran's claim for service 
connection for stroke secondary to hypertension.  This claim 
has not been adjudicated separate from the current issue and 
is still under development. 

In February 2005, the veteran also claimed entitlement to 
service connection for heart valve and eye disabilities.  
These issues have also not been adjudicated and are referred 
to the RO for appropriate action.



FINDING OF FACT

The veteran's diastolic blood pressure is predominantly less 
than 120 and there is no evidence of current hypertensive 
heart disease.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision.  
Id.

In letters issued in February, August, and September 2005 
VA's Appeals Management Center (AMC) notified the veteran of 
the evidence needed to substantiate his claim for an 
increased rating for his hypertension.

This VCAA notification actions satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the February 
2005 VCAA letter contained a notation that the veteran was 
entitled to submit any additional evidence and argument on 
the issue and that he should submit any treatment or 
examination records in his possession.  This statement served 
to put the veteran on notice to submit any evidence in his 
possession pertinent to the claim on appeal. 

Although this notice was provided after the initial denial, 
the timing deficiency was cured by the AMC's readjudication 
of the claim after providing the notice.  Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Because service connection has been recognized, the first 
three Dingess elements are established and father notice on 
those elements is unnecessary.  The VCAA notice letters 
provided information as to the degree of disability.  The 
VCAA letters did not provide notice as to an effective date.  
Since the appeal is being denied and no effective date is 
being set, further notice on this element is not required.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim(s), whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO or AMC has attempted to obtain 
records of treatment reported by the veteran, including 
private medical records, service medical records and VA 
treatment records.  Additionally, per the Board's April 2004 
remand instructions, the AMC afforded him a comprehensive VA 
in December 2004.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable law and regulations in increased rating claims

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Factual background

In a February 1983 rating decision, the RO granted service 
connection for the veteran's hypertension.  A 10 percent 
evaluation was assigned, effective March 1982.  In a January 
2001 rating decision, however, the Pittsburgh RO increased 
this evaluation to 20 percent disabling effective July 2000, 
in view of an October 2000 VA examination showing increased 
blood pressure readings.

In April 1999, the veteran underwent a VA chest X-ray for 
follow up of pneumonia.  The examination was interpreted as 
showing mild cardiomegaly, although some of this finding was 
thought to possibly be due to poor inspirational effort.

In the October 2000 VA examination, the veteran's blood 
pressure was 150/100 lying down, 140/110 sitting and 130/110 
when standing.  The examination noted that the veteran had an 
episode of congestive heart failure in October 1999.  The 
veteran was diagnosed with hypertension that was controlled 
with medications.

On VA outpatient treatment in November 2000, the veteran's 
blood pressure was 172/101.  He denied cardiac symptoms 
except for pitting edema.  On examination all cardiovascular 
findings were within normal limits.

In April 2002, the veteran underwent treatment at a VA 
facility for his status post polysubstance overdose and 
lacunar stroke after being transferred from a private 
hospital.  His blood pressure was 93/60 and the report noted 
that he has well controlled hypertension.  He was diagnosed 
with CVA that was most likely secondary to cocaine.

In June 2003, the veteran presented to the Firelands Regional 
Medical Center with complaints of chest pain.  His blood 
pressure was 153/107 and his heart had a regular rate and 
rhythm with no murmur, rub or gallup.

A day later on discharge, the veteran's blood pressure was 
154/88.  His discharge statement diagnosed him with chest 
pains that were unlikely of cardiac origin per his enzyme 
studies.  Myocardial infarction was specifically ruled out.

In October 2003, the veteran again presented to the Firelands 
Regional Medical Center for symptoms related to his 
depression and schizophrenia.   An accompanying physical 
examination listed the veteran's blood pressure at 149/87.

Per the April 2004 remand instructions, the veteran underwent 
a VA examination in December 2004.  The examiner noted that 
in November 2004, the veteran had blood pressure readings of 
155/88 and then two weeks later his blood pressure read 
151/96.  A CAT scan in October 1999, was noted to have shown 
normal cardiovascular structures.

The veteran reported that on a VA examination in the late 
1990's he had been informed that he had a leaky heart valve, 
but had received no work up or evaluations for this.  The 
veteran underwent at least three examinations since July 1999 
and the examiners review of the clinical notes did not reveal 
a cardiac murmur or signs of cardiomegaly.

On the current examination, the veteran had blood pressure 
readings of 152/96 when sitting, 152/98 recumbent and 152/100 
when standing in his right arm upright.  In his left arm, his 
blood pressure was 160/104-110.  

The examiner diagnosed the veteran with poorly controlled 
hypertension.  He also indicated that there was no clinical 
evidence of mitral regurgitation or other heart abnormalities 
due to the veteran's chronic hypertension.

During VA outpatient treatment in March 2005 the veteran's 
blood pressure was 145/77.  In October 2005 his blood 
pressure was 132/79.



Analysis

Hypersensitive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 10 percent evaluation when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is 160 or more, or; for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  A 60 percent evaluation requires 
diastolic pressure of predominantly 130 or more.  38 C.F.R. § 
4.104, Code 7101 (2005).

In this case, the veteran's diastolic blood pressure has 
never been reported as 120 or more.  Indeed, no resting blood 
pressures have been reported above 110.  As such, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent for the veteran's service 
connected hypertension. 

A higher evaluation is potentially available for hypertensive 
heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7007 
(2005).  While cardiomegaly was suspected on chest X-ray in 
1999, the medical record since that time contains no evidence 
of hypertensive heart disease.

The most probative evidence, because it is the most recent, 
consists of the December 2004 examination report and the 2005 
VA outpatient treatment records.  The December 2004 examiner 
found no heart abnormality.  Evaluation on the basis of 
hypertensive heart disease is, therefore, not warranted.

For the above reasons, the preponderance of the evidence is 
against entitled to a rating higher than 20 percent for his 
hypertension.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21; Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Entitlement to a rating in excess of 20 percent disability 
rating for hypertension is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


